Citation Nr: 1103727	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.   Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to the 
service-connected diabetes mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for 
diabetic peripheral neuropathy of left lower extremity.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association






ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1961 to October 
1963 and from August 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision dated in January 2005, 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In a letter dated approximately one week 
later in February 2005, the RO in Chicago, Illinois notified the 
Veteran of the decision.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the 
Chicago RO.]  


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities has not been 
shown at any time during this appeal.

2.  Tinnitus has not been shown at any time during this appeal.

3.  The peripheral neuropathy of the Veteran's right lower 
extremity is not manifested by incomplete moderate paralysis.  

4.  The peripheral neuropathy of the Veteran's left lower 
extremity is not manifested by incomplete moderate paralysis.  

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by service, and is not due to, the 
result of, or aggravated by the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2010).

2.  Tinnitus was not incurred in or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

3.  The criteria for a disability rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8521 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the issues on appeal, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the claims adjudicated herein, a July 2004 letter 
was sent prior to initial adjudication of the Veteran's claims, 
in accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate the service 
connection claims at issue at that time; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to this 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

A March 2006 letter notified the Veteran that a disability rating 
and an effective date for the award of benefits will be assigned 
if there is a favorable disposition of his service connection 
claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The timing defect of this correspondence was cured by the RO's 
subsequent readjudication of the Veteran's appeal and issuance of 
a statement of the case in April 2007 and supplemental statement 
of the case in November 2010.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice is not required under 
circumstances where a claim for service connection is granted, a 
rating and an effective date are assigned, and the claimant files 
an appeal as to the evaluation assigned to that grant.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claims for an initial increased rating for 
his service-connected diabetic peripheral neuropathy of his right 
and left lower extremities essentially fall within this fact 
pattern.  Clearly, no further section 5103(a) notice is required 
for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications that contain notice of VA's rating 
criteria, his appellate rights, a summary of relevant evidence, 
citations to applicable law, and a discussion of the reasons for 
the decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of notification of 
these increased rating claims is required.  

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran was 
afforded pertinent VA examinations in October 2004, November 
2004, September 2006, May 2008, and December 2009.  38 C.F.R. 
§ 3.159(c)(4) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that collectively the VA 
examinations obtained in this case are adequate as they were 
predicated on a review of the claims folder and medical records 
contained therein; contain a description of the history of the 
disabilities at issue; and document and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issues 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Service Connection

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Additionally, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, as the Veteran 
filed his claim in September 2006, prior to the regulation 
change, the Board will apply the older version of 38 C.F.R. § 
3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that his tinnitus is related 
to noise-exposure in service.  He also contends to have 
peripheral neuropathy of the both upper extremities, secondary to 
service-connected diabetes.  At the outset, the Board notes that 
the Veteran has consistently argued that the peripheral 
neuropathy of his upper extremities was caused by his service-
connected diabetes.  He has provided no argument that the 
disorder had its onset in service or within one year of service 
discharge, or is otherwise etiologically related to his active 
service.  However, the Board is required to consider all theories 
of entitlement raised either by the claimant or by the evidence 
of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009).  Therefore, in this case, the Board has construed the 
Veteran's claim liberally, to include a claim of entitlement to 
service connection for this disability on both a direct and 
secondary basis.

A review of the service treatment records shows no evidence of 
complaints of or treatment for tinnitus or peripheral neuropathy 
of the hands, or indeed the upper extremities.

Private treatment records from 1987 to 2002 show occasional 
treatment for the bilateral ears and hearing loss, to include 
treatment for impacted ear canals.  Although the records show 
complaints of hearing loss, there is no notation with regard to 
tinnitus.

In October 2004, the Veteran was afforded a VA examination for 
peripheral neuropathy.  He reported numbness in tingling in the 
bilateral lower extremities, but denied such symptoms in the 
upper extremities.  The examiner found no evidence of peripheral 
neuropathy of the upper extremities.

In November 2004, the Veteran was afforded a VA audiological 
examination during which he denied tinnitus.

VA treatment records from July 2005 and August 2005 show that the 
Veteran continued to deny tinnitus.

In a September 2006 VA examination, the Veteran denied peripheral 
neuropathy of the upper extremities as well as tinnitus.

Subsequent VA examinations for diabetes mellitus (May 2008 and 
December 2009) continued to show no evidence of symptoms of 
peripheral neuropathy of the upper extremities. 

With regard to the claimed peripheral neuropathy of the upper 
extremities and tinnitus, the Board notes that, at no time during 
the current appeal, has the Veteran been shown to have a 
diagnosis of either of these disorders.  Therefore, his claims 
for service connection for both of these disabilities must fail.  
See Pond, supra; Wallin, supra.  

In this regard, the Board notes that the existence of a current 
disorder is the cornerstone of a claim for VA disorder 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

In this case, the claims folder contains no competent evidence of 
the presence of a diagnosis of peripheral neuropathy of the 
Veteran's upper extremities or tinnitus.  Although the Veteran's 
initial claim indicated that he experienced peripheral neuropathy 
of his upper extremities and tinnitus, subsequent medical reports 
show that the Veteran denied symptoms of such disabilities on 
multiple occasions.  Further, there is no diagnosis, by a medical 
professional, of either disability.  Accordingly, the Board 
concludes that the evidence of record does not support a 
diagnosis of either peripheral neuropathy of the upper 
extremities or tinnitus at any time during the appeal period.  

In reaching this decision, the Board again acknowledges the 
Veteran's contentions.  As a lay person, however, however, the 
Veteran is not competent to offer opinions on medical diagnosis 
or causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish pain 
or symptoms, but not establish a medical opinion).  It is true 
that the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, the 
peripheral neuropathy of the upper extremity is a disability that 
requires specialized training for a determination as to diagnosis 
and causation and is therefore not susceptible of lay opinions on 
etiology.  Further, although the Veteran initially described 
ringing sensations in his ears, he subsequently denied such 
symptoms.

Accordingly, the Board finds that there is no competent evidence 
of peripheral neuropathy of the upper extremities or tinnitus.  
The preponderance of the evidence is against the Veteran's claims 
for service connection for these disabilities, and these claims 
must be denied.  

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not appropriate in 
this case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In the current appeal, the Veteran contends that the diabetic 
peripheral neuropathy of his right and left lower extremities is 
more severe than the current 10 percent ratings currently 
assigned to these disabilities.  

The Veteran is service-connected for diabetic peripheral 
neuropathy affecting his right and left lower extremities 
(claimed as numbness/tingling) that has been evaluated as 10 
percent disabling (with separate ratings for each leg) under 
Diagnostic Code 8521, which evaluates paralysis of the external 
popliteal (common peroneal) nerve.

Under these diagnostic code provisions, neuralgia, neuritis, or 
mild incomplete paralysis warrants a 10 percent disability 
rating.  Moderate incomplete paralysis warrants a 20 percent 
disability rating, and severe incomplete paralysis warrants a 30 
percent disability rating.  Complete paralysis; foot drop and 
slight droop of the first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of the proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes; warrant a 40 percent 
disability rating.  See Diagnostic Codes 8521, 8621, 8721.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to a varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "mild," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6. It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.

Turning to the merits of the Veteran's increased rating claim, 
the Board finds that the record generally indicates that the 
Veteran's diabetic peripheral neuropathy is no more than mild in 
his right and left lower extremities, thus, warranting no higher 
than the currently assigned 10 percent disability ratings for 
each leg. 

In October 2004, the Veteran was afforded a VA examination.  The 
examiner noted complaints of numbness and tingling in the 
bilateral lower extremities, the left slightly worse than the 
right, with no problems with unhealing ulcers or wounds of the 
bilateral lower extremities.  The examiner found no muscle 
atrophy or wasting and noted that no joints were affected except 
for some arthritis that had no affect on work or activities of 
daily living. 

A September 2006 VA examination for diabetes mellitus noted mild 
diabetic peripheral neuropathy of the bilateral lower 
extremities. 

A May 2008 VA examination report showed that the Veteran had 
normal sensitivity reactions in this feet, upon neurological 
examination.  The examiner also noted no swelling of the feet. 

In December 2009, the Veteran was once more afforded a VA 
examination for diabetes.  The Veteran complained of leg fatigue 
after walking up to one mile.  The examiner diagnosed diabetic 
peripheral neuropathy limiting the Veteran's ability to perform 
work which requires extended time on his feet or heavy physical 
activity.

Based on a review of the complete evidence of record, the Board 
finds that the Veteran does not meet the criteria for ratings in 
excess of 10 percent for diabetic peripheral neuropathy of the 
right and left lower extremities.  In this regard, the Veteran 
does not have complete paralysis of the lower extremities.  None 
of the medical records indicate that the Veteran has anything 
more than mild bilateral diabetic peripheral neuropathy of the 
lower extremities.  As noted in the VA examination reports above, 
the Veteran's symptoms were limited to numbness, tingling and leg 
fatigue.  There was no decreased sensation, swelling, or ulcers 
and the Veteran was able to walk up to one mile. Further, the 
evidence showed only a mild impact on the Veteran's occupation in 
that he could not stand for long periods of time or be required 
to do heavy lifting.  No medical evidence has found him to have 
manifestations of moderate incomplete paralysis such that a 20 
percent disability rating or higher would be indicated for either 
lower extremity.

As previously noted, "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  
Additionally, when the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  No evidence of record indicates that the Veteran has 
anything more than a mild disability. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  The Veteran's claims 
for disability ratings in excess of 10 percent for diabetic 
peripheral neuropathy of his right and left lower extremities are 
denied. 

In denying the claims for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's diabetic peripheral 
neuropathy symptoms with the established criteria found in the 
rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

Further, the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  There is no evidence in the 
record to indicate that these service-connected disabilities on 
appeal cause impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  


ORDER

Service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for tinnitus is denied.

An initial rating in excess of 10 percent for diabetic peripheral 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for diabetic peripheral 
neuropathy of left lower extremity is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


